                                 UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA

CANDIDO de JESUS SERRANO,                                          :

                                                                   :
                     Plaintiff                                         CIVIL ACTION NO. 3:18-1990
                                                                   :
                     v
                                                                   :          (JUDGE MANNION)
M. DEMOLICO, et al.,
                                                                   :
                     Defendants
                                                             ORDER

          For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED THAT:

          1.         Plaintiff’s motion to proceed in forma pauperis (Doc. 2)
                     is GRANTED.

          2.         The Complaint (Doc. 1) is DEEMED filed.

          3.         The Clerk of Court is directed to issue the Administrative
                     Order to the Warden directing the Warden to begin
                     deducting money from the inmate’s account in the
                     manner described in the Administrative Order.

          4.         Plaintiff’s action is DISMISSED, without prejudice
                     pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

          5.         The Clerk of Court is directed to CLOSE this case.

          6.         Any appeal from this Order will be deemed frivolous,
                     without probable cause and not taken in good faith.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Dated: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1990-01-ORDER.wpd
